Citation Nr: 0205485	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  00-13 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a sleep disorder, 
to include as a chronic disability resulting from an 
undiagnosed illness.  

3.  Entitlement to service connection for diarrhea or other 
gastrointestinal signs or symptoms, to include as a chronic 
disability resulting from an undiagnosed illness.

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for asthma.

5.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for 
hypertension.

6.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for varicose 
veins (other than pursuant to 38 C.F.R. § 3.317).

7.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for a 
stomach disorder.

8.  Entitlement to an increased rating for dermatitis, 
currently evaluated as 10 percent disabling.  

9.  Entitlement to an initial rating in excess of 10 percent 
for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to October 
1994.   

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia that established service connection for headaches, 
evaluated as 10 percent disabling.  The veteran perfected a 
timely appeal contesting the initial 10 percent evaluation 
assigned for this disability. 

This matter also came before the Board from a May 2000 
decision by the Columbia, South Carolina RO that denied the 
veteran's claims of entitlement to service connection for 
PTSD, a sleep disorder, and diarrhea, determined that new and 
material evidence had not been submitted to reopen previously 
denied claims of service connection for asthma, hypertension, 
varicose veins, and a stomach disorder, and denied an 
increased evaluation for service-connected dermatitis.   A 
hearing scheduled for February 2001 before a member of the 
Board at the RO was canceled by the veteran that same month.  

The Board notes that service connection for a stomach 
condition was denied by the RO in an unappealed rating 
decision dated in April 1995, and that in April 1997, the 
veteran filed a claim for service connection for diarrhea.  
In the currently appealed May 2000 rating decision, the RO 
incorrectly determined that a claim for service connection 
for diarrhea had previously been denied, and that the veteran 
had not submitted new and material evidence to reopen the 
claim (apparently the prior denial of the claim referred to 
by the RO was the April 1995 rating decision, which denied a 
claim of service connection for a stomach condition).  In any 
event, the Board finds that the veteran's April 1997 claim 
for service connection for diarrhea is an original claim with 
respect to that issue, and not a claim to reopen a previously 
denied claim.

It is pointed out that the Board is undertaking additional 
development with respect to the veteran's claims of 
entitlement to service connection for PTSD, a sleep disorder, 
and diarrhea, for reopened claims (given the decision below) 
of service connection for hypertension and asthma, and for 
the increased evaluation claims, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 
3,099,3105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing the 
veteran's and/or his representative's response, the Board 
will prepare a separate decision addressing these issues.

In addition, it is noted that in April 1997 filed a claim for 
memory loss and an emotional disorder secondary to service 
connected headaches.  This claim has not been adjudicated and 
is referred to the RO for appropriate action.

Finally, the veteran's representative contends (in an October 
2000 statement) that service connection should be established 
for varicose veins under 38 C.F.R. § 3.317.  However, the 
Board notes that effective March 1, 2002, the provisions of 
38 U.S.C. §§ 1117 and 1118 were amended.  These amendments 
expand the compensation available for disabilities occurring 
in Gulf War veterans, in that the Secretary of VA may 
prescribe by regulation a list of qualifying chronic 
disabilities, to include diagnosed illnesses, for purposes of 
presumptive service connection.  See 38 U.S.C §§ 1117, 1118, 
as amended by § 202 of the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107- __, __ Stat. __ 
(2001).  Since these statutory changes have the real 
potential of creating a new basis of entitlement to service 
connection based on a diagnosed illness, the veteran's claim 
of service connection for varicose veins, pursuant to 
§ 3.317, is also referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an April 1995 rating decision, the RO denied the 
veteran claims of service connection for asthma, 
hypertension, varicose veins, and a stomach disorder.  This 
was the last disallowance of each of theses claims.

2.  With regard to the veteran's claims for service 
connection for asthma and hypertension, evidence added to the 
record since April 1995 includes evidence that is relevant 
and probative of the issue at hand, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claims.

3.  With regard to the veteran's claims for service 
connection for varicose veins and a stomach disorder, new 
evidence associated with the claims file since the RO's April 
1995 rating decision does not bear directly and substantially 
upon these specific matters under consideration, and is not, 
by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide these claims.


CONCLUSIONS OF LAW

1.  An April 1995 RO decision which denied the veteran's 
claims of entitlement to service connection for asthma, 
hypertension, varicose veins, and a stomach disorder is a 
final decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2001).

2.  Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
asthma and hypertension is new and material, and these claims 
are reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The additional evidence associated with the file since 
the RO's April 1995 denial of the claims of entitlement to 
service connection for varicose veins and a stomach disorder 
is not new and material, and these claims are not reopened.  
38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and its implementing 
regulations essentially eliminate the well-grounded 
requirement and modify VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West Supp. 
2001); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(a)-(c)).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156 but points out that 
the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  As noted below, 
the application to reopen the claims for asthma, 
hypertension, varicose veins, and a stomach disorder was 
filed prior to this date, and as such, the version of 
3.156(a) in effect prior to August 29, 2001 is for 
application.

That notwithstanding, the regulations implementing the VCAA 
do not otherwise create an exception to the applicability 
dates with respect to VA notification in cases of claims to 
reopen a finally decided claim.  66 Fed. Reg. 45,620.  Hence, 
it is well to observe that the VCAA and its implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, which does apply to the veteran's 
application to reopen the claims for asthma, hypertension, 
varicose veins, and a stomach disorder.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (to be codified at 
38 C.F.R. § 3.159(b)).

In this case, the RO has not yet had an opportunity to 
consider the claims on appeal in light of the above-noted 
change in the law and implementing regulations.  Nonetheless, 
the Board determines that the new legal authority does not 
preclude the Board from proceeding to an adjudication of the 
veteran's petition to reopen his claims of service connection 
for asthma, hypertension, varicose veins, and a stomach 
disorder without first remanding them to the RO, as the 
requirements of such authority have, essentially, been 
satisfied.  

In this regard, the Board notes that as evidenced by the June 
2000 statement of the case, the veteran has been given notice 
of the pertinent laws and regulations governing his claim and 
the reasons for the denial of his claims.  Hence, he has been 
provided notice of the information and evidence necessary to 
substantiate the claims, and has been afforded ample 
opportunity to submit such information and evidence.  
Moreover, VA has conducted reasonable and appropriate efforts 
to assist him in obtaining the evidence necessary to 
substantiate these claims.  

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

In an April 1995 decision, the RO denied the veteran's claims 
of entitlement to service connection for asthma, 
hypertension, varicose veins, and a stomach disorder, for 
reasons discussed below.  Although notified of this decision 
that same month, the veteran did not appeal these particular 
claims.  Hence, the decision with respect to these claims is 
final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2001).

Final decisions are not subject to revision on the same 
factual basis.  If, however, "new and material" evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. 
§§ 5108, 7105 (West 1991).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998); see also Evans v. Brown, 
9 Vet. App. 273 (1996). 

In April 1997 and October 1999, the veteran filed 
applications to reopen his claims of entitlement to service 
connection for asthma, hypertension, varicose veins, and a 
stomach disorder.  


a.  asthma

In the April 1995 decision denying the veteran's claim of 
service connection for asthma, the RO noted that the service 
medical records were negative regarding complaints of or 
treatment for this disorder, and that evidence associated 
with the claims folder did not indicate treatment for the 
disorder.  The Board notes that the service medical records 
are indeed negative for treatment or complaints of asthma, 
and that a December 1994 VA examination report indicates that 
asthma was not clinically evidenced. 

As relevant to this claim, the newly submitted evidence 
includes VA outpatient treatment records and a temporary 
disability retirement list (TDRL) evaluation report.  

In March 1997, the veteran was evaluated for progressive 
shortness of breath.  It was noted that a bronchoscopy for 
sarcoidosis in 1995 was negative.  At the time of the 
evaluation the veteran desaturated to 84 percent with minimal 
exertion.  He underwent a pulmonary ventilation aerosol 
procedure, which showed a fairly homogenous distribution of 
the radiotracer throughout both lungs.  Perfusion images 
showed homogenous distribution of the radiotracer throughout 
both lungs.  There were no unmatched ventilation perfusion 
defects.  The examiner's impression was that there was a low 
probability for pulmonary embolism.  

A chest X-ray in April 1997 showed no evidence of 
pneumothorax.  There was an infiltrate-like density in the 
right lung base, status post transbronchial biopsy, possibly 
localized bleeding.  VA outpatient treatment records further 
reflect that in January 1998, the veteran was seen for 
chronic exercise intolerance, and reported wheezing when 
exercising and during sleep.  On examination his lungs were 
basically clear to auscultation.  In April 1998 he was again 
evaluated for exercised-induced asthma, and reported that he 
continued to have frequent episodes of wheezing throughout 
the day with partial resolution with inhaler.  On 
examination, his lungs were clear to auscultation, with no 
wheezing elicited.  

During a TDRL evaluation dated in October 1998, the veteran 
complained of exercise induced shortness of breath.  There 
was a question of whether this was related to other process 
or medical noncompliance versus other.  There was no 
objective evidence of sarcoid or interstitial lung disease 
based on serial high-resolution computed tomography and 
bronchoscopy in 1995 and 1997.  The chest X-ray was stable to 
improved compared to 1994.  The examiner also noted a reduced 
DLCO (diffusion capacity of the lung for carbon monoxide) in 
1995, with questionable etiology, possibly related to prior 
tobacco use.  In an addendum to this TDRL a service 
neurologist diagnosed the veteran with, among other things, 
exercised induced asthma, incurred in the line of duty.  

The report of a February 1999 VA general medical examination 
reflects that the veteran reported a history of exercise-
induced asthma.  Physical examination revealed no cough or 
expectoration, and that there was no tachypnea or 
hypertrophy.  The chest was symmetrical.  The circumference 
of the chest during maximum inspiration was 42-1/2 inches and 
during maximal expiration 41 inches.  Breathing was carried 
out with diaphragmatic muscle action.  There was no delay in 
the expiratory phase of respiration.  On percussion, the 
lungs were resonant on auscultation.  Breath sounds were 
vesicular without rales or rhonchi.  There was normal tactile 
fremitus noted throughout.  The diagnosis was history of 
exercise induced asthma, presently quiescent.

A February 1999 chest X-ray report reflects that the 
veteran's lungs appeared free of infiltrates and that there 
were no acute intrathoracic changes noted.  There was 
questionable minimal adenopathy involving the proximal aspect 
of the right hilum.  There also appeared to be faintly 
calcified lymph nodes in the inferior aspect of the right 
hilum.

A VA outpatient treatment record dated in March 1999 shows 
continued evaluation for exercise-induced asthma.  The 
veteran was on asthmacort and albuterol several times a day 
to control the asthma, and noted that despite decreased 
environmental exposures the veteran continued to experience 
shortness of breath and wheezing episodes several times 
daily.  The lungs were clear to auscultation and the heart 
was regular rate and rhythm.  The veteran was diagnosed with 
asthma, characterized as "slightly worse."  

Upon a review of this newly submitted evidence, especially 
the TDRL evaluation report dated in October 1998, the Board 
finds that new and material evidence has been received 
sufficient to reopen the veteran's claim of entitlement to 
service connection for asthma.  This evidence is not only 
new, but is also material because it provides evidence that 
the veteran suffers from asthma that could have had its onset 
in service.  Thus, this evidence is relevant and probative to 
the issue at hand and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001).  Having determined that new and 
material evidence has been added to the record, the veteran's 
previously denied claim for service connection for asthma is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).


b.  hypertension

In the April 1995 decision denying the veteran's claim of 
service connection for hypertension, the RO noted that 
although service medical records showed the veteran was 
treated for an episode of high blood pressure, this was shown 
to be a temporary condition which resolved with treatment and 
no permanent residual disability was shown at the time of 
separation.  The RO also noted that evidence of record was 
negative for this disorder and did not provide a basis to 
show chronicity to establish service incurrence.  The Board 
notes that the service medical records indeed reflect that 
the veteran was seen in service on at least one occasion with 
elevated blood pressure, and that the December 1994 VA 
examination report also indicates that while the veteran had 
a history (apparently given by the veteran) of systemic 
arterial hypertension, none was found on examination. 

As relevant to this claim, the newly submitted evidence also 
includes VA medical records and the TDRL evaluation report.  

The report of a VA neurologic examination conducted in May 
1997 reflects that the veteran's blood pressure was 130/80, 
and a July 1997 examination report indicates that his blood 
pressure was 136/84.   A January 1999 VA outpatient treatment 
record shows blood pressure readings of 160/105, 150/94 and 
150/90.

The report of a February 1999 VA general medical examination 
reflects that the veteran's blood pressure sitting was 
160/110, recumbent 180/120, and standing 170/120.  He denied 
myocardial infarction or stroke but noted that he had 
hypertension which had been recently discovered and for which 
he had not been prescribed any medicines.  The pertinent 
diagnosis listed on this report was hypertension, systemic, 
presently untreated.  A March 1999 outpatient treatment 
records reflects a diagnosis of poorly controlled 
hypertension; a blood pressure reading of 168/88 was 
indicated at that time.  

In January 2000, the veteran submitted a lay statement from a 
servicewoman who apparently served with him and indicated 
that while in service in 1992, the veteran had been taken to 
a nearby hospital with high blood pressure and face swelling. 

Based on a review of all of the above evidence, which has 
been added to the record since the RO rendered its final 
decision in April 1995, the Board determines that new and 
material evidence has been presented.  The records reflect 
ongoing medical evaluation for the claimed disability, 
hypertension, and now contains a diagnosis of the disorder, 
as well as a lay statement from a friend of the veteran 
indicating the onset of high blood pressure symptoms in 
service.  The lay statement and the medical records 
reflecting the somewhat long term nature of the veteran's 
complaint, combined with the indication that elevated blood 
pressure was medically noted in service, suggest the 
possibility that the hypertension was first manifest in 
service, or otherwise suggest a nexus between the diagnosed 
disability and service.  

Consequently, the newly submitted evidence in this case is 
sufficient to reopen the veteran's previously denied claim of 
entitlement to service connection for hypertension.  This 
evidence must be considered in light of all the evidence, 
both old and new, in order to fairly decide the merits of 
this claim.  Having determined that new and material evidence 
has been added to the record, the veteran's previously denied 
claim for service connection for hypertension is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


c.  varicose veins

In the April 1995 decision denying the veteran's claim of 
service connection for varicose veins, the RO noted that the 
veteran's service medical records were negative regarding 
complaints of or treatment for this disability, and that 
evidence associated with the claims folder did not indicate 
treatment for this disability shortly after service.  The 
Board notes that the service medical records are indeed 
negative for treatment or complaints of varicose veins, and 
that although diagnosed during the December 1994 VA 
examination, there was no indication that varicose veins had 
its onset in service.  

As relevant to this claim, the newly submitted evidence also 
includes VA medical records the TDRL evaluation report.  
These records are negative for complaints, findings or 
treatment associated with varicose veins, and, significantly, 
do not indicate that diagnosed varicose veins had their onset 
in service.  

The newly submitted evidence does not in any manner discuss 
the matter of a nexus between the veteran's claimed varicose 
veins and service.  Indeed, these records do not discuss the 
claimed varicose veins at all.  As such, this evidence is not 
material.  It does not bear directly and substantially upon 
the specific matter under consideration, i.e., whether 
varicose veins resulted from disease or injury incurred in or 
aggravated by service and thus is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

The evidence does not constitute new and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for varicose veins (other than pursuant to 
38 C.F.R. § 3.317).  The additional medical evidence is new 
in the sense that that it previously was not before agency 
adjudicators.  However, as noted, the evidence does not show 
any additional treatment for varicose veins much less a 
suggestion that this disability had its onset in service.  
Hence, such evidence is not material for purposes of 
reopening the claim.


d.  stomach disorder

In the April 1995 decision denying the veteran's claim of 
service connection for a stomach disorder, the RO noted that 
the veteran's service medical records were negative regarding 
complaints of or treatment for such a disorder, and that 
evidence associated with the claims folder did not indicate 
treatment for such a disorder.  The Board notes that the 
service medical records are indeed negative for treatment or 
complaints of a stomach disorder, and that the December 1994 
VA examination report does not reflect that the veteran was 
suffering from any sort of stomach disorder, although the 
examiner did attribute gastrointestinal symptoms of nausea 
and vomiting to the veteran's migraine headaches.  

As relevant to this claim, the newly submitted evidence also 
includes VA medical records and the TDRL evaluation report.  
These records are negative for complaints, findings or 
treatment associated with a stomach disorder.  

The report of a May 1997 VA examination reflects that the 
veteran reported symptoms of nausea and vomiting associated 
with recurrent migraine headaches.  On VA examination in July 
1997 the veteran reported diarrhea three to four times a 
week, with occasional bleeding and abdominal cramps without 
the diarrhea.  Examination of the digestive system revealed 
the abdomen to be distended, that there were no palpable 
masses or organs, and that bowel sounds were of good quality.  
There was no evidence of hernia, and the veteran was referred 
to the gastrointestinal service for colonoscopy and possible 
biopsy of the colonic mucosa.  However, as reflected in a 
handwritten addendum to the July 1997 examination report, the 
veteran was interviewed by a VA physician in the 
Gastroenterology Department, denied any and all problems with 
diarrhea, and refused the colonoscopy.  

The TDRL physical evaluation report of October 1998 indicates 
that the veteran reported recurrent headaches with possible 
nausea and vomiting.  A stomach disorder diagnosis is not 
indicated in the report.

A VA general medical examination was accomplished in February 
1999, the report of which reflects that evaluation of the 
digestive system revealed that the abdomen was soft and 
nontender and the liver and spleen were not palpable.  The 
liver was not enlarged to percussion.  There was no 
succession splash audible in the epigastrium.  There were no 
abdominal bruits or scars.  Rectal examination was also 
normal.  A stomach disorder diagnosis is not indicated in the 
report.

The records submitted do not in any manner indicate that a 
stomach disorder has ever been diagnosed, nor do they discuss 
the matter of a nexus between the veteran's claimed stomach 
disorder and service.  In fact, the new evidence suggests the 
veteran's occasional gastrointestinal symptoms are 
attributable to migraine headaches.  The veteran has simply 
submitted no evidence that he suffered any symptoms in 
service that can be linked to a current stomach disorder.  As 
such, this evidence is not material.  It does not bear 
directly and substantially upon the specific matter under 
consideration.  Hence, such evidence is not material for 
purposes of reopening the claim.

In sum, the medical evidence added to the record since the 
last prior denial simply includes no diagnoses or findings to 
relate a current stomach disorder to the veteran's period of 
active duty.

In view of the foregoing, none of this evidence is new and 
material for the purpose of reopening any of the remaining 
previously disallowed claim of entitlement to service 
connection for a stomach disorder.






ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
asthma is reopened; to this extent, the veteran's claim is 
granted.

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
hypertension is reopened; to this extent, the veteran's claim 
is granted.

As new and material evidence has not been submitted to reopen 
the claim for service connection for varicose veins, the 
appeal with respect to these issues is denied.

As new and material evidence has not been submitted to reopen 
the claim for service connection for a stomach disorder, the 
appeal with respect to these issues is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

